The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 07/27/2022 amendment(s) /response(s) in the Application 17/669,096 by Hwang et al. for “METHOD FOR TRANSMITTING DMRS FOR PSCCH IN CONNECTION WITH NR V2X, AND SYNCHRONIZATION”, filed on 02/10/2022. The amendment/response has been entered.

Response to Amendment
Per the 07/27/2022 Amendment:  
Claims 1, 3-8, 10-15 are amended.
Claims 2, 9 and 16-20 are cancelled. 
Claims 1, 3-8, 10-15 are pending.

In view of the 07/27/2022 claim amendments, i.e., “determining positions of PSSCH DMRS symbols in a slot related to the PSSCH, based on the number of the PSSCH DMRSs and a duration of time resources scheduled for a transmission of the PSCCH and the PSSCH related to the PSCCH, wherein the PSSCH DMRS symbols are positioned after symbols related to the PSCCH, based on the number of PSSCH DMRSs being 2, and wherein the PSSCH DMRS symbols are positioned in and after a second symbol in the slot related to the PSSCH, based on the number of PSSCH DMRSs being greater than 2; mapping the PSSCH DMRSs to the PSSCH DMRS symbols; and transmitting the PSSCH DMRSs to the second device.” (as recited in claim 1, and similarly recited in claims 14 and 15) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-8, 10-15 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 07/27/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “determining positions of PSSCH DMRS symbols in a slot related to the PSSCH, based on the number of the PSSCH DMRSs and a duration of time resources scheduled for a transmission of the PSCCH and the PSSCH related to the PSCCH, wherein the PSSCH DMRS symbols are positioned after symbols related to the PSCCH, based on the number of PSSCH DMRSs being 2, and wherein the PSSCH DMRS symbols are positioned in and after a second symbol in the slot related to the PSSCH, based on the number of PSSCH DMRSs being greater than 2; mapping the PSSCH DMRSs to the PSSCH DMRS symbols; and transmitting the PSSCH DMRSs to the second device.” (as recited in claim 1, and similarly recited in claims 14 and 15) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, with respect to claim 1,  CHEN et al. (US20220086782A1) teaches A method for performing wireless communication by a first device, the method comprising: (CHEN, Fig. 17, step 1701, paragraph 94, teach performing wireless communication by a UE capable of sidelink communications.)
selecting a synchronization source based on a sidelink synchronization priority, wherein the synchronization source includes at least one of a global navigation satellite system (GNSS), a base station, or a terminal; (CHEN, Fig. 17, step 1710, paragraph 95, teach selecting a synchronization source based on a priority rule. Further, paragraph 33 teaches that the synchronization sources (or synchronization references) include at least one of a GNSS, a gNB/eNB (i.e. base station) or another UE (i.e. terminal).) 
obtaining synchronization based on the synchronization source; (CHEN, Fig. 17, step 1710, paragraph 95, teach performing synchronization to the synchronization source to determine a frame timing.) 
transmitting, to a second device, a sidelink-synchronization signal block (S-SSB) block based on the synchronization, (CHEN, Fig. 17, step 1720, paragraph 96, teach transmitting, to a second device, a S-SSB according to the frame timing.) wherein the S-SSB block may include a sidelink primary synchronization signal (S- PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH); (Note, the claim language “may include” does not require S-PSS, S-SSS, or a PSBCH.)

	KIM et al. (US20210235420A1) teaches transmitting, to the second device, information related to a pattern of a physical sidelink shared channel demodulation reference signal (PSSCH DMRS) for decoding a PSSCH through a sidelink control information (SCI) on a physical sidelink control channel (PSCCH); (KIM, Fig. 13, steps 1300-1330, paragraphs 171-180, teach transmitting, via SCI, information related to a PSSCH DMRS pattern (step 1300) for decoding a PSSCH through a SCI on a PSCCH (step 1310).)
mapping the PSSCH DMRS to time resources related to the PSSCH based on the information related to the pattern of the PSSCH DMRS and a duration of time resources scheduled for transmission of the PSSCH related to the PSCCH; (KIM, Fig. 13, steps 1320-1330, paragraphs 179-185, teach receiving the DMRS in a predetermined symbol of the PSSCH.)
and transmitting, to the second device through the PSSCH, the PSSCH DMRS. (KIM, Fig. 13, step 1330, paragraphs 179-185, teach transmission of the PSSCH DMRS through the PSSCH.)

SARKIS et al. (US20210367715A1), Figs. 7A-7C, paragraphs 103-104, teach transmitting, via SCI-1, information related to a PSSCH DMRS pattern which is used by a receiver for radio channel estimation for demodulation of the associated physical channel, e.g. PSCCH. Furthermore, Figs. 7A-7C, paragraphs 103-104, 110, teach mapping the resources for allocation and decoding a second stage of SCI by identifying a priority level (e.g. QoS, URLLC traffic, SMS) (i.e. related to the pattern and a duration of scheduled time resources of the PSSCH related to the PSCCH).
However, SARKIS does not qualify as prior art based the instant application’s effective filing date.

LIN (US20220052822A1), Fig. 7, steps 202-204, paragraphs 101-104, teach mapping, by the terminal, a first-stage sidelink control information (SCI) onto a physical sidelink control channel (PSCCH); and transmitting, by the terminal, the PSCCH and associated physical sidelink shared channel (PSSCH).

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “determining positions of PSSCH DMRS symbols in a slot related to the PSSCH, based on the number of the PSSCH DMRSs and a duration of time resources scheduled for a transmission of the PSCCH and the PSSCH related to the PSCCH, wherein the PSSCH DMRS symbols are positioned after symbols related to the PSCCH, based on the number of PSSCH DMRSs being 2, and wherein the PSSCH DMRS symbols are positioned in and after a second symbol in the slot related to the PSSCH, based on the number of PSSCH DMRSs being greater than 2; mapping the PSSCH DMRSs to the PSSCH DMRS symbols; and transmitting the PSSCH DMRSs to the second device.” (as recited in claim 1, and similarly recited in claims 14 and 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412